Title: To James Madison from Alexander J. Dallas, 1 April 1816
From: Dallas, Alexander J.
To: Madison, James


                    
                        
                            1 April 1816.
                        
                    
                    The Secretary of the Treasury respectfully submits to the President, the answer which he proposes to give to the Committee of Foreign relations,

on the reference of the Petitions respecting the West-India trade, and the Plaister trade. He thinks, that it would be premature to commence a commercial warfare; but, at all events, the facts, respecting the British regulations, are not sufficiently ascertained, to be the foundation of any legislative act.
                